11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Luis Ortiz,                              * Original Mandamus Proceeding

No. 11-22-00103-CR                             * May 12, 2022

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be conditionally granted. The Honorable
Glen Harrison is directed to enter a ruling on the Motion Nunc Pro Tunc filed by
Luis Ortiz in trial court cause no. 8752. A writ of mandamus will issue only if
Judge Harrison fails to act by May 23, 2022.